NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

        ERNESTO ALONZO URIARTE-VELAZQUEZ, Petitioner.

                         No. 1 CA-CR 16-0602 PRPC
                              FILED 9-14-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-161699-005
                   The Honorable Sam J. Myers, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Ernesto Alonzo Uriarte-Velazquez, Eloy
Petitioner



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer B. Campbell joined.
                     STATE v. URIARTE-VELAZQUEZ
                          Decision of the Court

B R O W N, Judge:

¶1           Ernesto Alonzo Uriarte-Velazquez petitions this court for
review from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2             In October 2014, Uriarte-Velazquez was convicted by a jury of
burglary, three counts of kidnapping, armed robbery, and three counts of
aggravated assault that arose from a home invasion. This court affirmed
the convictions and sentences on January 14, 2016, and issued the mandate
on March 15, 2016. Uriarte-Velazquez filed a petition for post-conviction
relief on June 20, 2016. The superior court dismissed the petition as
untimely and held that even if it had been timely filed, Uriarte-Velazquez
failed to raise any claims upon which relief could be granted. The court
denied Uriarte-Velazquez's motion for reconsideration and he filed this
petition for review.

¶3            Absent an abuse of discretion or error of law, this court will
not disturb the superior court's ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 576–77, ¶ 19 (2012). Here, the
superior court dismissed the petition for post-conviction relief in an order
explaining that Uriarte-Velazquez failed to demonstrate a factual or legal
basis that would excuse the untimely filing. Further, the court did so in a
thorough, well-reasoned manner that will allow any future court to
understand the court's ruling. Under these circumstances, “[n]o useful
purpose would be served by this court rehashing the trial court's correct
ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274 (App. 1993).
Therefore, we adopt the court's ruling and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          2